t c memo united_states tax_court gerald reginald paulson petitioner v commissioner of internal revenue respondent docket no filed date gerald reginald paulson pro_se blaine holiday for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined the following deficiencies in federal income taxes and additions to tax against petitioner unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure addition_to_tax year deficiency sec_6651 dollar_figure dollar_figure big_number big_number after concessions by petitioner the sole issue for decision is whether petitioner is entitled to the dependency_exemption for his daughter under sec_151 for each of the years in question some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference petitioner was a legal resident of anoka minnesota at the time the petition was filed petitioner was divorced from his wife cindy lou paulson on date petitioner and his former wife had one child of their marriage a daughter candi lynn paulson who was born on date in a second amended judgment and decree dated date the decree rendered by a minnesota state court petitioner's former spouse was awarded the permanent sole legal and physical custody care and control of the dependency_exemption is the only adjustment in the notice_of_deficiency that was placed at issue in the petition at trial petitioner affirmed his concession of disallowed alimony payments for the years at issue taxable unemployment_compensation income for itemized_deduction adjustments for the years at issue and the addition_to_tax under sec_6651 for the years at issue the minor child of the parties with visitation rights accorded petitioner petitioner was required to pay for the support of the minor child dollar_figure per month in equal installments of dollar_figure on the 1st and 15th days of each month commencing on date the record does not show that for the years in question there were any changes to this support requirement the decree also provided that petitioner shall have the right to claim the minor child of the parties on his federal and state tax returns provided that he has been current in his child_support payments throughout the calendar_year and is current at the time of filing his tax_return the decree further provided that petitioner's former spouse shall execute irs form_8332 release of claim to exemption for child of divorced or separated parents in accordance with present and future internal_revenue_code provisions and corollary state_income_tax forms so that the foregoing order is fully implemented for each of the years at issue petitioner claimed his daughter candi lynn as a dependent on his federal_income_tax returns however the returns filed by petitioner did not have attached thereto internal_revenue_service irs form_8332 nor any other statement executed by petitioner's former spouse that would contain substantively the same information called for on form_8332 in the notice_of_deficiency respondent disallowed the dependency_exemption claimed by petitioner on the ground that petitioner had not established that he was entitled to the dependency_exemption at trial counsel for respondent agreed that for the years in question petitioner was current in his support obligations for his child however petitioner was not entitled to the dependency_exemption for the reason that petitioner's former spouse as the custodial_parent had not released claim to the exemption for the years in question which release would be reflected on irs form_8332 or any other written_statement conforming thereto the determinations by the commissioner in a notice_of_deficiency are presumed correct and the burden_of_proof is on the taxpayer to prove that the determinations are in error rule a 290_us_111 sec_151 allows taxpayers an annual exemption_amount for each dependent as defined in sec_152 under sec_152 the term dependent means certain individuals such as a son daughter stepson or stepdaughter over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated under subsection c or e as received from the taxpayer the support_test in sec_152 applies if a child receives over half of his support during the calendar_year from his parents the parents are divorced under a decree of divorce and such child is in the custody of one or both of his parents for more than one-half of the calendar_year if these requirements are satisfied as in the present case such child shall be treated for purposes of subsection a as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year referred to as the 'custodial parent' thus allowing the dependency_exemption to be claimed by the custodial_parent to decide who has custody sec_1_152-4 income_tax regs provides that custody will be determined by the terms of the most recent decree of divorce if there is one in effect since petitioner's divorce decree granted custody and physical possession of petitioner's daughter to his former spouse the former spouse is considered the child's custodial_parent under sec_152 petitioner as the noncustodial_parent is allowed to claim the child as a dependent if any one of three statutory exceptions in sec_152 is met under these exceptions the noncustodial_parent is treated as providing over half of a child's support if pursuant to sec_152 the custodial_parent signs a written declaration that such custodial_parent will not claim such child as a dependent and the noncustodial_parent attaches such written declaration to the noncustodial parent's return for the taxable_year pursuant to sec_152 there is a multiple_support_agreement between the parties as provided in sec_152 or pursuant to sec_152 there is a qualified pre- instrument providing that the noncustodial_parent shall be entitled to any deduction allowable under sec_151 for such child provided that certain other requisites not pertinent here are met in the present case the exceptions in sec_152 and do not apply there was no multiple_support_agreement and no pre-1985 instrument therefore petitioner is entitled to the dependency_exemption only if the requirements of sec_152 are met sec_152 specifically requires that the custodial_parent sign a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent pursuant to this statutory provision temporary regulations provide that the written declaration may be made on a form to be provided by the service for this purpose once the service has released the form any declaration made other than on the official form shall conform to the substance of such form sec_1_152-4t a q a-3 temporary income_tax regs fed reg date internal_revenue_service form_8332 release of claim to exemption for child of divorced or separated parents is the irs form intended to satisfy sec_152 and this form provides for the name of the children for which exemption claims were released years for which the claims were released signature of the custodial_parent social_security_number of the custodial_parent date of signature and name and social_security_number of the parent claiming the exemption petitioner did not attach irs form_8332 to his returns for any of the years in question nor did he attach any other written_statement signed by his former spouse which would in substance comply with the requirements of sec_152 and the temporary regulations thereunder petitioner therefore has not established entitlement to a dependency_exemption for his daughter for the years in question respondent is sustained on this issue the court notes that temporary regulations have binding effect and are entitled to the same weight as final regulations peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 98_tc_141 see 751_f2d_123 2d cir revg on other grounds tcmemo_1984_145 at trial petitioner expressed some degree of exasperation over the fact that the state court judgment expressly allowed him the dependency_exemption but they didn't tell me that back then that i had to have a letter of hers saying i could have the exemption the court judgment however quoted above expressly provides that petitioner's former spouse was required to execute irs form_8332 or any other form required by federal and state internal revenue laws the record is silent as to whether petitioner ever requested his former spouse to execute the necessary release petitioner further complained why doesn't the court system work together here i mean why does the anoka county court system give me this right and then the federal court says no i can't do this the irs says i can't do this the answer to that concern is very simple petitioner did not obtain from his former spouse and attach to his return the required release ie irs form_8332 or any acceptable written_statement the court explained to petitioner that if his former wife refused to comply with the requirements of the divorce decree his recourse was to seek relief against her in the state court that issued the decree the bottom line is that the court systems do work but it is up to the aggrieved party to seek relief from the appropriate court where the rights of such party have not been honored decision will be entered for respondent
